Exhibit 10.2

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment”), is executed as
of March 22, 2011, by and among Sunstone Hotel Investors, Inc., a Maryland
corporation (“Sunstone”), Sunstone Hotel Partnership, LLC, a Delaware limited
liability company (the “Operating Partnership”), and Kenneth E. Cruse (the
“Executive”).

WHEREAS, Sunstone, the Operating Partnership and the Executive are parties to an
Employment Agreement (the “Employment Agreement”), effective as of the Effective
Date (as defined in the Employment Agreement;

WHEREAS, in connection with the departure of Sunstone’s Chief Executive Officer,
the Executive was appointed as President and Chief Financial Officer, effective
December 17, 2010, and will cease to serve as Chief Financial Officer on or
before April 4, 2011;

WHEREAS, of even date herewith, Sunstone and the Operating Partnership have
entered into an employment agreement with the Executive’s successor to the Chief
Financial Officer position; and

WHEREAS, Sunstone, the Operating Partnership and the Executive desire to amend
the Employment Agreement for the Executive’s continued service as President of
Sunstone and the Operating Partnership.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:

1.     Position and Duties.

(a)    Section 2(a)(i) of the Employment Agreement shall be deleted in its
entirety and replaced with the following:

“During the Employment Period, the Executive shall serve as President of
Sunstone and the Operating Partnership and shall perform such employment duties
as are usual and customary for such position and such other duties as the
Company shall from time to time reasonably assign to the Executive. The
Executive shall report directly to the Executive Chairman of Sunstone.”

2.    Compensation

(a)     The first sentence of Section 2(b)(i) of the Employment Agreement shall
be deleted in its entirety and replaced with the following:

“Commencing January 1, 2011, the Executive shall receive a base salary (the
“Base Salary”) of Four Hundred Thousand Dollars ($400,000) per annum.”



--------------------------------------------------------------------------------

(b)    The second sentence of Section 2(b)(ii) of the Employment Agreement shall
be deleted in its entirety and replaced with the following:

“The amount of any Annual Bonus and the performance goals applicable to such
Annual Bonus for the relevant year shall be determined in accordance with the
terms and conditions of said bonus plan as in effect from time to time with the
following award levels: (1) threshold equal to 75% of Base Salary; (2) target
equal to 150% of Base Salary (“Target Annual Bonus”); (3) high equal to 200% of
Base Salary; and (4) superior (maximum) equal to 225% of Base Salary; provided,
however, that no minimum bonus is guaranteed and any bonus may equal zero in any
given year.”

(c)    The second sentence of Section 2(b)(iii) of the Employment Agreement
shall be deleted in its entirety and replaced with the following:

“The form, amount and terms of equity awards, if any, shall be determined by the
Compensation Committee in accordance with the terms and conditions of plans as
in effect from time to time with the following award levels: (1) threshold equal
to 150% of Base Salary; (2) target equal to 225% of Base Salary; (3) high equal
to 300% of Base Salary; and (4) superior (maximum) equal to 350% of Base Salary;
provided, however, that no minimum equity award is guaranteed and any award may
equal zero in any given year. Any such grants shall be evidenced in the form
equity award agreements customarily utilized by the Company for its senior
executives.”

3.    Effect on Employment Agreement. The terms of the Employment Agreement not
modified by this Amendment will remain in force and are not affected by this
Amendment.

4.    Miscellaneous. This Amendment will be governed and construed in accordance
with the laws of the State of California, without reference to principles of
conflict of laws. Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to them in the Employment Agreement.

[Signatures appear on next page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

EXECUTIVE:    

SUNSTONE HOTEL INVESTORS, INC.,

a Maryland corporation

/s/ Kenneth E. Cruse     By:   /s/ Robert A. Alter Kenneth E. Cruse       Name:
Robert A. Alter       Its: Executive Chairman

 

   

SUNSTONE HOTEL PARTNERSHIP, LLC,

a Delaware limited liability company

    By:   Sunstone Hotel Investors, Inc.       Its: Managing Member

 

        By:   /s/ Robert A. Alter           Name: Robert A. Alter           Its:
Executive Chairman

 

3